DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 4/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Re. claim 1: The phrase “the pin is capable of advancing into the interior cavity” as recited in line 13 of claim 1 was not described in the specification as originally filed and appear to be new matter. According to limitation as recited in line 8, the pin is partially inserted into the interior cavity. There is no such description whether the pin having a first pin end, a pin shaft and a second pin end is inserted into the cavity. 
	Re. claim 7: The phrase “the pin is capable of advancing into the interior cavity” as recited in line 13 of claim 1 was not described in the specification as originally filed and appear to be new matter. According to limitation as recited in line 8, the pin is partially inserted into the interior cavity. There is no such description whether the pin having a first pin end, a pin shaft and a second pin end is inserted into the cavity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ersoy et al. (US PAT. 4,351,516).
	Ersoy et al. teach a press device comprising: a screw body including a screw head that comprises a driver interface (not shown) as shown in Fig. 1; a screw shaft (2a) including: a screw tip opposite the screw head with respect to the screw shaft; exterior spiral threads (3) between the screw head and screw tip; and an interior cavity  (2b) with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (13) partially inserted into the interior cavity, the pin including: a first pin end inserted into the interior cavity; a pin shaft that is connected to the first pin end; and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity, and wherein a part of the pin is capable of advancing into the interior cavity (see also attached Figure 1, col. 4, line 1 to col. 5, line 19).
	It is noted that the phrases “wherein a part of the pin is capable of advancing into the interior cavity” as recited in line 13 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 1 is the pressing device, the structure only, and not how the pin is working, the phrase merely recites the purpose of the intended use of the structure. Therefore, the phrases recited in line 13 can be drafted to recite the intended working environment.  
	Re. claim 2: Ersoy et al. also teach that a spring (10) is inserted into the interior cavity, wherein the spring comprises: a spring body; a first spring end located between the spring body and the screw head; a second spring end located between the spring body and the screw tip; wherein the spring is coiled around the pin shaft (col. 4, lines 27-39).

    PNG
    media_image1.png
    577
    432
    media_image1.png
    Greyscale


Re. claim 3: It is noted that the phrase “wherein a weight of the pin applied to the first spring end causes the spring to compress” as recited in lines 1 and 2 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 1 is only the pressing device, the phrase merely recites the purpose of the intended use of a structure. Therefore, the phrase recited in lines 1 and 2 can be drafted to recite the intended working environment.  
Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinbeck et al. (US PAT. 4,351,516).
	Steinbeck et al. teach a pressing fixture, as per claim 7, comprising: a fixture plate (12) comprising a set of threaded holes (24) as shown in Fig. 1; a set of threaded pressing devices (6) inserted partially into the threaded holes as shown in Fig. 1; each pressing device (as per claim 1) including: a screw body including a screw head (6) that comprises a driver interface (not shown) as shown in Fig. 1; a screw shaft (2) including: a screw tip opposite the screw head with respect to the screw shaft; exterior spiral threads (22) between the screw head and screw tip; and an interior cavity  with an opening at the screw tip as shown in Fig. 1 (see also attached Figure 1); a pin (26) partially inserted into the interior cavity, the pin including: a first pin end inserted into the interior cavity; a pin shaft that is connected to the first pin end; and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity, and wherein a part of the pin is inserted into the interior cavity (see also attached Figure 1, col. 6, lines 8-39 and col. 7, lines 17-63).
	It is noted that the phrases “wherein a part of the pin is capable of advancing into the interior cavity, wherein rotating a pressing device in the set of pressing devices in a first direction of rotation that is parallel to the fixture plate causes the pressing device to move in a first axial direction that is perpendicular to the fixture plate and wherein rotating the pressing device in a second direction of rotation that is opposite the first direction of rotation causes the pressing device to move in a second axial direction that is opposite the first axial direction” as recited in lines 13-21 is an intended use. Since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices, the structure only, and not how the pin is working, the phrase merely recites the purpose of the intended use of the structure. Therefore, the phrases recited in lines 13-20 can be drafted to recite the intended working environment.  
	Re. claim 8: the pressing fixture also comprises a clamp (3,4) attached to the fixture plate as shown in Fig. 1 (col. 6, lines 20-29). 
		It is also noted that since the scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices, the structure only, the phrase “wherein the clamp is configured to secure a printed-circuit-board assembly to the pressing fixture” as recited in lines 2 and 3 can be drafted to recite the intended working environment.  
	Re. claim 9: The pressing fixture also comprises a driver (not shown) that is configured to interface with and rotate the pressing device in the set of pressing devices (col. 5, line 51 to col. 6, line 5).
	Re. claim 10: The scope of the claimed invention as described in the preamble of claim 7 is the pressing fixture having a set of pressing devices. The limitation as recited in lines 1-3 describes a conveyor track that is configured to move the pressing fixture through a wave-soldering machine. This inconsistency renders the scope of the claimed invention because the preamble is drawn to the pressing fixture alone. However, the body of the claim is drawn to the combination of the pressing fixture and the conveyor track. The structural limitations of the conveyor track does not breath life and meaning into the claim because patentabilty is relied upon the pressing fixture alone and not the combination of the pressing fixture and the conveyor track. Accordingly, it is noted that the claims can be drafted to recite the intended working environment.  

    PNG
    media_image2.png
    538
    535
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ersoy et al. as applied to claim 1 above, and further in view of Bennett et al. (US PAT. 6,711,797).
	Ersoy et al. teach all limitations as set forth above, but silent a removable soft pad on the second pin end. Bennett et al. teach a pressing device including a pin (111), partially inserted into an interior cavity of a shaft (3, a cylinder), having a removable soft pad (an endcap, 13) at an end of the pin in order to protect a surface of a workpiece (col. 6, lines 28-32). It is noted that since the endcap is made of soft material (such as a plastic) attached to the pin, the endcap is inherently removable from the pin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a pressing device of Ersoy et al. by a removable soft pad on an end of a pin end as taught by Bennett et al. in order to protect a surface of a workpiece from a deformation.
	Re. claim 6: Bennett et al. also teach a cap (514, 516) inserted onto the shaft (540) in order to provide a tighten contact between the pin and the shaft so that the pin having a C-clip (512) will not pull out from the shaft as shown in Fig. 21 (col. 13, lines 10-19).

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as the pin is capable of advancing into the interior cavity. Examiner traverses the argument. First, the phrase “the pin is capable of advancing into the interior cavity” as recited in line 13 of claim 1 and claim 7 was not described in the specification as originally filed and appear to be new matter. There is no such description whether the pin having a first pin end, a pin shaft and a second pin end is inserted into the cavity. Second, the scope of the claimed invention is the pressing device and the pressing fixture, a structure only. The recited limitation “the pin is capable of advancing into the interior cavity” is described how the pin is working. According to the limitation as recited in line 8 of claim 1 and claim 7, the pin has a first pin end inserted into the interior cavity, a pin shaft that is connected to the first pin end, and a second pin end that is connected to the pin shaft and that is exterior to the interior cavity, which describe the structure of the pin. The pin of both Ersoy et al. and Steinbeck et al. is advanced into the interior cavity. Therefore, both Ersoy et al. and Steinbeck et al. teach all limitations as set forth above and examiner maintain s his rejection. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729